Appeal by claimant from a decision of the Workmen’s Compensation Board which denied a claim for death benefits on the ground that decedent’s fall and subsequent death were not due to an industrial accident. Decedent was employed as a “journeyman’s helper” and his work required him to carry “patterns” for precision instruments from place to place within the plant and to points outside the plant. On the morning before he died decedent had carried some patterns from the plant to an automobile for delivery elsewhere, drove the car to the points of delivery and carried the patterns inside. He had lunch outside, and thereafter returned to the plant. About two o’clock, p.m., as he was walking toward a coemployee and started to say something, he collapsed, fell backward to the floor, and died shortly thereafter. He had a pre-existing heart condition, and there was testimony that the cause of his death was a heart attack, and that in falling he fractured his skull. There is no evidence that deceased slipped or stumbled, or that he struck any object in falling. Claimant contends that the exertion of his work brought on the heart attack and death. The nature and amount of exertion presents a question of fact. The medical testimony as to the cause of his attack is conflicting, presenting only a question of fact. The board has found that decedent died of natural causes. While appellant cites a number of somewhat similar cases where a contrary finding by the board has been sustained, they are not authority for reversing the finding of the board here. Decision unanimously affirmed, without costs. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.